NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 05/03/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 05/03/2021, claims 1, 7, 9-12, 15, 16, and 18-20 were amended, and claims 1-6 were withdrawn.  Claims 1-20, as filed on 05/03/2021, are currently pending.  Claims 7-20, as filed on 05/03/2021, are considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2021 and 04/20/2021 were filed after the mailing date of the Non-Final Rejection on 03/03/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
The claim objections have been obviated in view of applicant’s amendments and arguments filed 05/03/2021.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 05/03/2021, see below.  The rejections of claims 7-14 and 16-19 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 05/03/2021.  The rejections of claims 15 and 20 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 05/03/2021.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Heather Woodward (Registration Number 62,627) on 05/13/2021.

The application has been amended as follows:
In the abstract of the disclosure, line 1, “human body” has been replaced with --- a human body ---.

In the abstract of the disclosure, line 6, “the activity of the at least one target muscle” has been replaced with --- an activity of the at least one target muscle ---.

Claims 1-6 have been cancelled.

In claim 7, line 7, “the activity of the at least one target muscle” has been replaced with --- an activity of the at least one target muscle ---.

In claim 19, line 8, “a muscle data model” has been replaced with --- the muscle data model ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a 

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784